Citation Nr: 0739862	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had honorable active service from January 1972 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) that initially denied the veteran's claim of 
entitlement to a disability evaluation in excess of 20 
percent for bilateral pes planus.  In an April 2003 rating 
decision, however, the RO granted a retroactive increased 
disability evaluation of 30 percent for the service-connected 
pes planus, effective from August 26, 1983 based upon a 
finding of clear and unmistakable error in a prior decision.  
The veteran ultimately perfected an appeal as to the rating 
assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

With respect to the veteran's claim for an increased 
evaluation for his service-connected pes planus, the Board 
observes that on VA examination in March 2002, October 2004, 
or July 2007, none of the examiners fully commented on the 
severity of the veteran's disability, including the level of 
deformity (pronation, abduction), whether or not there was 
marked inward displacement, and the level of spasm (if any) 
of the tendo achillis on manipulation, etc.  Private and VA 
and treatment records also demonstrate that the examiners who 
treated the veteran for pes planus did not provide such 
information.  Thus, as the existing evidence of record is 
insufficient to determine the current nature and severity of 
the veteran's pes planus, the Board finds a new clinical 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for an increased 
evaluation for his service-connected pes 
planus, including which evidence, if any, 
the veteran is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned in the 
event of award of the benefit sought.
	
2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for the disability at issue.  
After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
bilateral pes planus.  The examiner 
should specifically comment as to whether 
the veteran's pes planus is manifested by 
deformity (pronation, abduction, etc.), 
level of pronation (slight, marked, 
etc.), inward displacement, the level of 
inward displacement (slight, marked, 
etc.), spasm of the tendo achilles on 
manipulation, level of spasm of the tendo 
achilles on manipulation, and whether the 
disability is improved by orthopedic 
shoes or appliances.  

The rationale for all opinions expressed 
should be set forth.  The claims folder 
must be made available to the examiner 
and reviewed in conjunction with the 
examination. 

	4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).




